Citation Nr: 1439578	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant, the Veteran's daughter, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served in active duty from September 1954 to February 1956.  He died in August 1981.  The appellant is the Veteran's daughter. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, following the issuance of the June 2011 Statement of the Case and receipt of the appeal at the Board in October 2013, the appellant submitted additional evidence in support of her claim.  This evidence consisted of private medical evidence dated in February 2014.  The appellant submitted the evidence with a response to a February 2014 letter from the Board.  In a July 2014 letter to the appellant, the Board solicited a waiver of the RO's initial consideration of this evidence in accordance with 38 C.F.R. § 20.1304(c).  The appellant did not respond to the letter and did not submit a waiver.  Because the appellant has not waived her right to have the agency of original jurisdiction consider this evidence, a remand is necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013). 


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the appellant's claim of entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 in light of all the evidence of record including that obtained since the issuance of the June 2011 Statement of the Case.  If any benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case and afforded with an appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


